Citation Nr: 0703114	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-13 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at non-VA hospitals from August 10, 
2004 until August 13, 2004.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel











INTRODUCTION

The veteran had active service from October 1959 until 
October 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  From August 10, 2004 until August 13, 2004, the veteran 
incurred medical expenses at non-VA hospitals for the 
treatment of a myocardial infarction.

2.  Prior to the care rendered at the non-VA hospitals in 
August 2004, the cost had not been authorized by VA.

3.  At the time care was rendered in August 2004, the veteran 
did not have any service connected disabilities.

4.  At the time the care was rendered on August 2004 the 
veteran was enrolled in the VA health care system but had not 
received medical services with the 24-month period preceding 
the private treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private regional hospital from 
August 10, 2004 until August 13, 2004, have not been met. 
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-17.1008 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks payment or reimbursement for expenses 
incurred at Putnam Emergency and North Florida Regional 
Medical Center from August 10, 2004 until August 13, 2004.  
Specifically, the veteran argued that his condition was 
"life or death" and he did not want to further delay 
treatment upon learning that the helicopter could not take 
him to a VA facility.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 U.S.C.A. 
§ 17.54 (2006).  The veteran is not asserting, nor does the 
evidence otherwise show, that his treatment at Putnam 
Emergency or North Florida Regional Medical Center from 
August 10, 2004 until August 13, 2004 was authorized in 
advance.  

However, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA 
may reimburse veterans for unauthorized medical expenses 
incurred at non-VA facilities when the medical care in 
question is related to a service connected disability.  
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000, 17.1002, 17.1003 
allow for the reimbursement of certain non-service connected 
disabilities.

Reimbursement of the expenses of care or services, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by VA, may be paid on the basis of a 
claim timely filed, if the following criteria are met: (1) 
the veteran has service-connected disability, the care was 
for a  non-service connected disability associated with and 
aggravated by the service connected disability, for any 
disability if the veteran has a total disability permanent in 
nature resulting from a service connected disability or for 
any illness, injury or dental condition for a veteran who is 
participating in a rehabilitation program under 38 U.S.C.A. 
chapter 31 and is medically determined to be in the need of 
hospital care or medical services to make possible the 
entrance into a course of training, to prevent interruption 
of a course of training or to hasten the return to a course 
of training; and (2) there is a medical emergency of such 
nature that delay would be hazardous to the veteran's life or 
health; and, (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused. See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  In order to be 
eligible for reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. § 1728, all three requirements must be met.

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 
38 U.S.C.A. § 1728 because he has not satisfied all of the 
three necessary criteria.  Specifically, the veteran is not 
in receipt of service connection for any disability.  Nor is 
there any indication the veteran has a total disability 
permanent in nature as a result of a service connected 
disability.  Likewise, there is no evidence the veteran is 
participating in a rehabilitation program.  

The veteran contends that notwithstanding his lack of service 
connected disability, he should be reimbursed for the private 
treatment rendered in August 2004, because he was treated for 
an emergency and was unable to obtain the needed care from a 
VA facility on August 10, 2004.  In this regard, the Veterans 
Millennium Health Care and Benefits Act provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 
38 C.F.R. § 17.1000-1008.  To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the veteran has to 
satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (Italics added).
In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria above.  

In this case the Board finds that the veteran does not 
satisfy the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue.  
Specifically, although the veteran was enrolled in the VA 
health care system, he had not received health care within 
the 24 months prior to the date of service.  In his May 2005 
substantive appeal, the veteran explained that he had just 
received approval to go to VA facilities but had not made an 
appointment prior to his heart attack.  Therefore, the 
veteran has not alleged he received healthcare within 24 
months prior to the private service nor is there any evidence 
of record reflecting such healthcare.  As such, the veteran 
is ineligible for payment or reimbursement of unauthorized 
medical expenses.

The Board has carefully considered the veteran's contentions 
concerning the circumstances surrounding his treatment at 
Putnam Emergency and North Florida Regional Medical Center 
from August 10, 2004 until August 13, 2004, but it cannot 
grant the veteran's claim unless the facts of the case meet 
all of the requirements under 38 C.F.R. § 17.1002, which this 
claim does not.  Thus, as the veteran's claim has failed to 
meet the necessary requirements under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1008 (2004), the claim must be denied.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, the provisions of 
the Veterans Claims Assistance Act (VCAA) do not apply to 
claims for benefits governed by 38 C.F.R. Part 17.  66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001) (the regulations 
implementing the Veterans Claims Assistance Act apply only to 
claims for benefits governed by 38 C.F.R. part 3); see 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002)(The 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter).



ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at private regional hospitals from 
August 10, 2004 until August 13, 2004, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


